                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-06908-AFM                                             Date: April 8, 2020
Title      Joanne M. Warren v. Andrew Saul



Present: The Honorable        ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

      Pursuant to the Court’s Order re Procedures in Social Security Appeal, Defendant’s
Memorandum in Support of Answer was due on March 24, 2020. (Order, ECF No. 7.) The
docket sheet shows that, as late as the date of this Order, defendant has not filed a
Memorandum in Support of Defendant’s Answer. Defendant has failed to comply with the
Court’s Order.

      Accordingly, IT IS ORDERED that within 45 days of the filing date of this Order,
defendant shall show cause in writing why this action should not be dismissed. The filing of
a Defendant’s Memorandum in Support of Answer within 45 days shall discharge the order
to show cause and all other deadlines required by the Case Management Order will be
extended accordingly.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
